department of the treasury internal_revenue_service washington d c qovernment entities dwision number release date date uil dear contact person identification_number contact number employer_identification_number form required to be filed tax years the letter you must file this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final file the returns in accordance with their failure to fle the returns timely may result in a because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 federal_income_tax retums on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you agree with our deletions you do not need to take any further if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tak exempt and government entities stor date date vil legend contact person identification_number contact number fax number employer_identification_number a b cc d e f he x dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_50 c based on the information submitted we have concluded that you do rot qualify for exemption under that section we have separately considered whether you qualify as a supporting_organization under sec_509 information submitted we have concluded that you do not qualify as a supporting_organization under sec_509 even if you qualified for exemption under sec_501 we have concluded that you would be a private_foundation the basis for our conclusion is set forth below the first amendment and restatement of your trust document states that you are formed exclusively for charitable religious educational and scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 of the code based on the facts section dollar_figure of your amended trust document provides that the trust shall continue forever uniess and until the trustees shall decide to terminate the trust which decision may be made by the trustees at any time upon termination the net assets shall be paid out for one or more qualified purposes or one or more supported organizations or any combination thereof sec_3 a of your amended trust agreement provides that each year the trustees shail distribute percent of the net_income of the trust but in no case less than one percent of the gross assets of the trust to a and the balance if any for the general charitable purposes of b b is a donor_advised_fund with a sec_3 b provides that in addition to the distribution above trustees shall distripute a total of of the net_income of this trust less the amount above to one or more of the organizations listed on schedule a in the amounts and proportions directed by the majority vote of the trustees sec_3 c provides that the trustees shall make such discretionary distributions or expenditures of the income in excess of of the net_income and the principal of the trust to or in support of any charitable functions of one or more of the organizations listed on schedule a section dollar_figure of the amended trust document provides that the trustees shall be divided into two classes the family trustees who as a group shall have five votes and the independent trustees who as a group shall have six voles section dollar_figure of your amended trust document provides that each independent_trustee must be appointed by a upon the death inability to serve or resignation of any independent_trustee a shall have the right to appoint a successor the number of votes of each independent_trustee shall be equal to the result obtained by dividing six by the total number of independent trustees appointed as trustees c d e and f are your family trustees a appointed g and h a director of a to your board_of trustees in a letter dated date you list in question how you will be responsive to the needs of a you also list how you will maintain a significant involvement in the operation of a your primary charity you state that the trustees of a will meet annually exercise responsibility for your operational decisions review your business plan and budget monitor your compliance with a's decisions at the same board meeting manage or develop financial plans for you that you have drafted to approve develop or revise your budget that you have drafted a will not direct the transfer of funds from one organization to another however such a transaction would be subject_to review by a review and approve any amendments or restatements of your trust agreement or bylaws a does not ratify the appointment of any family trustees nor does it have the unilateral authority to remove a family trustee for cause a will ratify the election of all of your officers and has the power to remove any or all elected officers further a will meet annually to approve your financial transactions to review and approve your accounting functions and accounting staff or contract accounting organization review and evaluate the conveyance transfer lease or sale of your assets review and approve all borrowings and guarantees and other forms of indebtedness incurred by you review and approve your dissolution plan review investment of your assets and replace investment advisers who do not perform to a's standards review your charitable_contributions to ensure that they meet the needs of a and are consistent with a’s policies you also state that a will meet annually to exercise responsibility over you you will present your business plan and budget to a for its approval in question you state that a could unilaterally terminate the relationship with you however you did not address whether you could unilaterally terminate the relationship with a you state that the board_of a will not direct the transfer of funds from one organization listed on schedule a to another you will direct the transfer of funds to different public_charities but your selections will be subject_to annual review correction ratification or mediation by a your bylaws provide that your board_of trustees is divided into two classes the ‘family trustees who have a total of five votes and the independent trustees who have a total of six votes c the donor may appeint a family trustee a does not ratify the appointment of any family trustees nor can it unilaterally remove a family trustee for cause c may also appoint an independent_trustee if the number of trustees becomes less than three further trustees are appointed for life removed from office with or without cause by an affirmative two-thirds vote elections however any non-family trustee may be resolutions and other matters requiring a vote of the trustees shall be decided by a majority vote c a disqualified_person under sec_4946 appointed three family members to your board because of their relationship to c the three trustees appointed by c are also disqualified persons a the primary charity appointed two persons as independent trustees section dollar_figure of your bylaws provides that an attorney accountant or similar professional who renders professional advice to a settler or to the trust may be an independent person or trustee at least one of the persons appointed to your board by a is also on a's board_of directors section dollar_figure of your amended trust agreement provides that your trust agreement may be amended at any time by a written instrument upon the unanimous vote of the trustees c3 law sec_501 of the code provides in part that organizations described in sec_501 are exempt from federal_income_tax sec_501 of the code describes in part an organization that is organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 a of the income_tax regulations provides that in order for an organization to be exempt under sec_501 of the code it must be both organized and operated exclusively for one or more of the purposes specified in that section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 c of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one of more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -1 c of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 il of the regulations provides that an organization is not organized exclusively for any of the purposes specified in sec_501 unless it serves public rather than private interests thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled director or indirectly by such private interests in 326_us_279 the supreme court stated that the presence of a single nonexempt purpose if substantial in nature will preclude exemption under sec_501 c of the code regardless of the number or importance of statutorily exempt purposes thus the operational_test standard prohibiting a substantial nonexempt purpose is broad enough to include inurement private benefit and operations that further nonprofit goals outside the scope of sec_501 c in lapham foundation inc v commissioner 389_f3d_608 aff’g tcmemo_2002_293 the sixth circuit affirmed the tax_court holding that the foundation failed to meet the test to qualify for supporting_organization status foundation’s contributions to the supported_organization were to be used for making grants to support charitable activities in southeastern michigan in general and in northville michigan in particular beneficiary of the supporting_organization in that case did not have to follow the advice of the supporting_organization thus the distributions made by the supporting_organization could not be said to be earmarked for a pragram or activity when aef was not required to make distributions for purposes of such activity the appeal court mentioned that aef the in lapham the analysis and conclusion exemption under sec_501 of the code the facts submitted with the request indicate that the foundation is not engaged in any activities whatsoever of a charitable nature or otherwise other than doner recommendations made by some disqualified_person trustees to a a community_foundation as to which funds to distribute from the account held in your name this is insufficient to constitute a charitable activity the first amendment and restatement of the your family_foundation trust agreement names a as a supported_organization on schedule a and further paragraph a defines the annual support distributed by you to a further paragraph dollar_figure of such document describes how a will contral you by appointing independent trustees who in the aggregate will have over percent of the vote six out of eleven votes ‘the importance of a is apparent throughout your submission for example the answer to question of the letter dated date lists all the actions a will take or is authorized to take with respect to you see also the answer to question of that same letter which states that a could unilaterally terminate its relationship with you various information submitted in the file identifies a as a community_foundation the brochure under tab of the fetter of date describes a as follows als classified as a public charity under the internal_revenue_code_of_1986 as described in sec_501 and a and b a vi structured to operate as a national community_foundation that may provide support for any qualified charitable cause a offers a variety of charitable services including education on planned giving and the development of component foundations commonly known as donor advised funds it is attachment the answer to question of the august letter regarding your revenue and expenses is referenced in the answer to attachment of activity for the year sec_2002 and on the letterhead of a with a’s address phone number and other information on the printed letterhead the statements for those years are addressed to you and g the primary donor activity is recorded on these statements paragraph a of the amended trust document described above allows trustees to make discretionary distributions to charitable organizations and suggests that the applicant has a component foundation with a the board minutes provided by a also support this proposition all the suggestions for distributions of funds were made by the donor and the donor's family members with a directive to h the trustee appointed by a to disperse the funds to the charities the actual revenue and expenses of this account appear to all flow through a bank account date the bank statements are addressed to you c and h as trustees at the address listed for a tab contains the signature card for the bank account listed above the account is listed in your name with h as trustee on the signature card the address listed is for a although your employer_identification_number ein is listed on the signature the statements on this account are found under tab of the letter of is a statement all card the only person having signature_authority on the card is h who is on the governing board_of a the bank statements beginning in and through date are sent to the address listed for a also contained with the bank statements under tab is a statement of hold on a large check in the account number listed for this account and addressed to a in summary the information submitted is that only h had signature_authority over the account and the bank statements were sent to the address for a the notice of hold statement is addressed to a this information suggests that the bank account was being operated by and for a however your name and ein are listed on the account signature card sent to h in his capacity as your trustee it could also reasonably be argued that the bank statements were regardless whether one would treat the bank account as an agency of aor as an account for you the fact remains that the bank account is used for transactions and very little in the way of funds remain in that account on a continuing basis most of the assets are held by a the great part of such funds are in the envelope for the statement was mailed to h trustee a and to you one commercial investment account contains the following the initial page the top of the tab aiso contained the brokerage account statements of a third investment business with the address for a a’s account statements in your name indicate that since the end of the account has held in excess of dollar_figurex tab commercial investment accounts name of a and its address on the envelope investment report shows the brokerage number and your name at the end of the statement there is an item listed as additional information about your investment report showing that the account on this investment report is registered to you under the address used for a letter of date on a’s letterhead and written by h as director trustee to a second commercial investment_company requested an account performance report for your account and one other account what the investment statements show is that the assets are held by a for the community_trust component fund in your name the legal overlay for all donor advised funds and component parts of community foundations is that the donor_advised_fund or community_foundation is lega owner of the assets in its advised or component funds these types of charities contain legal statements in the donor documents that the donor_advised_fund or community_foundation exercises ownership dominion control and or ownership over all funds in the accounts since in this case a already has received all the assets there is no activity function or purpose for any purported supporting_organization to the extent that your trustees including the disqualified_person trustees have an advisory right to make suggestions or recommendations as to the destination of charitable distributions the opinion in lapham foundation inc v commissioner 389_f2d_606 cir is on point the appeal court mentioned that aef the beneficiary of the supporting_organization in that case did not have to fellow the advice of the supporting_organization be said to be earmarked for a program or activity when aef was not required to make distributions for purposes of such activity thus the distributions made by the supporting_organization could not thus for purposes of sec_501 c of the code you have no activity assets or program you are either a nonentity or an organization without meaning and purpose the point here is that you are not funded you do not invest your assets nor do your trustees meet to consider distributions to the supported_organization s it is as if the donor distriouted the charitable donations straight to a and bypassed your organization or at best used your organization as a mere conduit to transfer money from the donors to a exclusively for purposes described in sec_501 of the code therefore we conclude that you are not operated sec_508 a law a is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 a or b is operated supervised or controlled by or in connection with one or more organizations described in sec_509 or and sec_509 of the code provides that the term private_foundation does not include an organization which sec_509 in effect describes as a public charity an organization which is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in paragraph and sec_509 of the code provides that in order to qualify under sec_509 an organization must be operated supervised or contralled by supervised or controlled in connection with or operated in connection with one or more publicly supported organizations c is not controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more organizations described in sec_509 or sec_1_509_a_-4 d of the regulations provides that in order to meet the requirements of sec_509 an organization must be organized and operated exclusively to support or benefit one or more specified publicly supported organizations the manner in which the publicly supported organizations must be specified in the articles for purposes of sec_509 a a will depend upon whether the supporting_organization is operated supervised or controlled by or supervised or controlled in connection with such organizations or whether it is operated in connection with such organizations sec_1 a -4 g of the income_tax regulations provides that an operated supervised or contralled by relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body officers acting in their official capacity or the membership of one or more publicly supported organizations each of the items operated by supervised by and controlled by as used in sec_509 presupposes a substantial degree of direction over the policies programs and activities of a supporting_organization by one or more publicly supported organizations the relationship required under any one of these terms is comparable to that of a parent and subsidiary where the subsidiary is under the direction of and accountable or responsible to the parent organization i analysis and conclusion failure to qualify as a type supporting_organization you state that you meet the requirements for sec_509 as an organization that is operated supervised or controlled by a an organization that is described in sec_509 a or since your articles of incorporation our records indicate that a is a private_foundation do not identify a support a publicly_supported_organization and you are not engaged in activities that support or benefit a publicly_supported_organization you do not satisfy the organizational and operational tests under sec_509 furthermore you have failed to establish that you meet the relationship_test of sec_509 b of the code because your bylaws permit you to give the majority of your assets to a a donor_advised_fund although your trustees may make recommendations to a regarding the distributions a is not required to follow their advice not engage in any programs and activities you are not operated supervised or controlled by a since you do control test disqualified persons op within the meaning of sec_4946 of the code may exercise control_over your organization sec_509 in effect provides that public charity status under sec_509 is precluded for an organization that is controlled directly or indirectly by one ‘of more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more organizations described in paragraph and sec_1 a -46 of the regulations provides that if a person who is a disqualified_person with respect to a supporting_organization such as a substantial_contributor to the supporting_organization is appointed or designated as a foundation_manager of the supporting_organization by a publicly supported beneficiary organization to serve as the representative of such publicly_supported_organization then fer purposes of this paragraph such person will be regarded as a disqualified_person rather than as a representative of the publicly_supported_organization an organization will be considered controlled for purposes of sec_509 if the disqualified persons by aggregating their votes or positions of authority may require such organization to perform any act which significantly affects its operations or may prevent such organization from performing such act this includes but is not limited to the right of a substantial_contributor or his spouse to designate annually the recipients from among the publicly supported organizations of the income attributable to his contribution to the supporting_organization thus if the governing body of a foundation is composed of five trustees none of whom has veto power over the actions of the foundation and no more than two trustees are at any time disqualified persons such foundation will not be considered controlled directly or indirectly by one or more disqualified persons by reason of this fact alone however all pertinent facts and circumstances including the nature diversity and income yield of an organization's holdings the length of time particular stocks securities or other assets are retained and its manner of exercising its voting_right with respect to stocks in which members of the governing body also have some interest will be taken into consideration in determining whether a disqualified_person does in fact indirectly control an organization rev_rul 1980_2_cb_193 held that for purposes of classification as a supporting_organization under sec_509 a of the code an employee of a corporation owned over percent by a substantial_contributor a disqualified_person will be considered under the indirect control of a disqualified_person for purposes of the control tast revrul_80_207 provides the following analysis because one of the organization’s directors is a disqualified_person and neither the disqualified_person nor any other director has a veto power over the organization's actions the organization is not directly controlled by a disqualified_person under sec_1 a -4 of the regulations whether an organization is indirectly controlled by one or more disqualified persons one circumstance to be considered is whether a disqualified_person is a position to influence the decisions of members of the organization's governing body who are not themselves disqualified persons however in determining in analysis and conclusion your amended trust agreement permits you to distribute of your net_income but in no case less than of the gross assets of your trust to a a private_foundation and the balance if any for the charitable purposes of b a donor_advised_fund this provision allows c your donor to use your assets to make recommendations to a you provided minutes that show that all the suggestions for distributions of funds were made by c and her family members with a directive to h the trustee appointed by a to disperse the funds to the charities since the donor and her family members direct the distribution of your funds instead of the public charity you do not satisfy the control test under sec_509 of the code you also fail the control test because your bylaws give family members appointed to the board five of votes but requires a two-thirds vote before they or any other trustees can be removed since independent trustees control only of the votes they have less than the required two-thirds therefore we conclude that you do not qualify as a supporting_organization under sec_509 you have the right to file protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury dectare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains ail the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power of aitomey and declaration of representative if you have not already done so representation see publication practice_before_the_irs and power of attomey ail forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if we do not hear from you within days we will issue a final adverse ifyou fax your statement please call the person identified in the heading of this please send your protest statement form_2848 and any supporting documents to this address you may also fax your statement using the fax number shown in the heading of this letter letter to confirm that he or she received your fax f you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters ifyou have any questions please contact the person whose name and telephone number are shown in the heading of this letter robert choi director exempt_organizations rulings agreements sincerely
